Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Because of the Applicant’s amendment, the original rejections of claims 1-8 under §112(b) in the Office action filed May 14, 2021, are hereby withdrawn.
Allowable Subject Matter
Claims 1-8 and 21-32 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claim 1, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose in a second mode of operation, said overcap is lowered relative to said closure and said container, and said pliable portion of said overcap is in an engaging position with said at least one recess of said closure to translate rotation of said overcap to said closure and separate said closure from said opening of said neck.
Re Claims 21 and 27, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose in a second mode of operation, said overcap is lowered relative to said closure and the container, and said pliable portion of said overcap is in an engaging position with said closure to translate rotation of said overcap to said closure and separate said closure from said opening of said neck.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments, see Remarks, Interview with the Examiner and Rejections under §103, filed August 13, 2021, with respect to the §103 rejection of Claim 1 as unpatentable over Willis (3,812,990) in view of Robinson et al. (7,815,061), have been fully considered and are persuasive.  The §103 rejection of Claim 1 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736